On Application for Rehearing
PER CURIAM.
Florida Appellate Rule 3.14, subd. a, 31 F.S.A., provides:
“a. Time For. Unless further time is allowed, rehearings must be applied for by petition in writing within IS days after the filing of the decision or order of the Court.”
The decision herein was filed November 20, 1958, and no extension of time was applied for or allowed under the rule. Appellant filed a petition for rehearing on December 10, 1958, which is four days after the expiration of the 15-day period, and ap-pellee has moved to dismiss same on the ground that it was not filed within the time prescribed by the rule. We treat that motion as a motion to strike the petition.
There must be a conclusion to all litigation. The cited rule was designed to produce that result and is to be strictly construed with that purpose in mind. Only upon a timely showing of good cause will the period allowed for filing an application for rehearing be extended.
The decision in this cause therefore became final prior to the filing of the application for rehearing and appellant has neither shown nor attempted to show any cause whatever for failure to file the application within the 15-day period prescribed by the rule. The motion to strike the application for rehearing is well founded and an order will be entered accordingly.
STURGIS, C. J., and CARROLL, DONALD, and WIGGINTON, JJ., concur.